                     M E M O R A N D U M


    TO:        HONORABLE Sidney H. Stein
               U.S. District Judge

FROM:          Winter Pascual
               United States Pretrial Services Officer

                                            RE: ​Brooke Marcus
                                            DOCKET #:​17-Cr-243


The attached memorandum prepared by Pretrial Services Officer

          Winter Pascual                             (914)

          390-4137

will present to Your Honor significant details about the Bail Conditions
which were imposed on the above-named defendant.

We are requesting direction from the court. Please initial the
appropriate box(es) and return this form to us so that we may comply with
your instructions.

[X]                 I have reviewed the information that you have supplied. I do
               not believe that this matter requires any action by the Court at
               this time.

[ ]                 Please inform all parties concerned that I will conduct a
               Bail Review Hearing on                at
           .                        DATE                    TIME

[     ]         I direct that a bench warrant be issued for the defendant in
           this matter.

[     ]    Please advise the court of the outcome in this matter.


           Dated:    New York, New York
                     March 31, 2020
